Exhibit Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KMP DISTRIBUTABLE CASH FLOW UP 62% VERSUS 4Q 2008 KMP Declares Quarterly Cash Distribution of $1.05 Per Unit HOUSTON, Jan. 20, 2010 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today reported fourth quarter distributable cash flow before certain items of $341.8 million, up 62percent from $211.0 million for the same period last year.Distributable cash flow per unit before certain items was $1.17 versus $0.81 per unit for the fourth quarter of 2008.Net income attributable to KMP before certain items was $366.5 million compared to $280.7million for the same period last year.Including certain items, net income attributable to KMP was $343.8million versus $266.1 million for the fourth quarter of 2008.Certain items reduced net income by almost $23 million for the quarter, primarily reflecting legal and environmental reserves and hedge ineffectiveness, offset somewhat by insurance reimbursements.KMP declared a cash distribution per common unit of $1.05 ($4.20 annualized) payable on Feb. 12, 2010, to unitholders of record as of Jan. 29, 2010. For the full year, KMP produced distributable cash flow before certain items of $1.196billion, up 12 percent from $1.067 billion in 2008.Distributable cash flow per unit before certain items for 2009 was $4.25 versus $4.15 in 2008.Net income attributable to KMP before certain items for the full year was $1.325billion compared to $1.338 billion in 2008.Including certain items, net income attributable to KMP for 2009 was $1.291billion compared to $1.305billion in Chairman and CEO Richard D. Kinder said, “KMP had a very strong fourth quarter and year, overcoming lingering economic headwinds to generate enough cash flow to fully cover our annual distribution target of $4.20 per unit and end 2009 with $14 million of excess coverage, consistent with our budget.Our stable, cash producing assets, combined with reduced internal (more) KMP – 4Q Earnings Page 2 costs and lower interest rates, helped offset various economic headwinds that impacted our businesses during 2009, including lower refined products transportation volumes, decreased steel handling at our bulk terminals, lower crude oil prices and a difficult business environment for our Texas Intrastate pipelines. “It was very gratifying to achieve our financial target of $4.20 per unit, a 4.5 percent increase over our 2008 cash distributions.Our results were truly generated by the herculean efforts of our 7,800 employees, and I couldn’t be more proud of them.Also in 2009, we continued to position KMP for future growth through our capital investment program, spending about $3.3 billion on new infrastructure projects, organic expansions and acquisitions.Looking ahead to 2010, KMP expects to pay cash distributions of $4.40 per unit, a 4.8 percent increase over the $4.20 per unit we distributed in 2009.” Overview of Business Segments Products Pipelines produced full year segment earnings before DD&A and certain items of $635.1 million, up 11 percent from $571.5 million in 2008, and exceeding its published annual budget of 10 percent growth.“All of the assets in this segment generated higher earnings in 2009 than in 2008, driven by strong performances at our Pacific, West Coast Terminals, Central Florida and Transmix operations,” Kinder said.He noted that reduced fuel and power costs, lower operating expenses, and ethanol storage and blending revenues helped overcome the decrease in transport volumes this segment experienced in 2009, which resulted from ongoing weak economic conditions. This segment reported fourth quarter earnings before DD&A and certain items of $164.6million, up 7 percent from $153.2 million for the comparable period in 2008.In the fourth quarter, growth was driven by higher revenues on the Pacific, Plantation and CALNEV pipeline systems, along with higher ethanol revenues at Central Florida.Cochin’s results declined compared to the fourth quarter last year due to higher Canadian income taxes. Full year total refined products revenues were up 1.7percent and volumes were down 2.8percent (2.5 percent adjusted for leap year) versus 2008.Excluding Plantation, revenues were up 3percent and volumes were down 4.2percent (3.9 percent adjusted for leap year).Including ethanol transported via pipeline, gasoline volumes for 2009 in this segment were up (more) KMP – 4Q Earnings Page 3 0.4 percent, while diesel was down 9.3 percent and jet fuel declined 5.1 percent.In the fourth quarter, total refined products revenues were up 6 percent and volumes were down 1.7 percent.Excluding Plantation, fourth quarter revenues were up 5.1 percent and volumes were down 2.9percent.Including ethanol transported via pipeline, gasoline volumes were up 0.1 percent, while diesel declined 6.6 percent and jet fuel was down 1.6 percent compared to the fourth quarter of 2008.Additionally, this segment’s terminals and pipelines handled approximately 6.1 million barrels of ethanol in the fourth quarter and 22.0 million barrels for the full year.This represents an increase of 11 percent and 21 percent for the quarter and the full year, respectively.“While the growing use of ethanol as a part of our country’s fuel supply tends to reduce our pipeline volumes, our investments in ethanol storage and blending infrastructure at our terminals has allowed us to make up for this in our revenues and cash flows,” Kinder noted. The Natural Gas Pipelines business produced full year segment earnings before DD&A and certain items of $787.5 million, up 5 percent from $746.8 million in 2008, but below its published annual budget of 11percent growth.“Growth in 2009 versus 2008 was driven by the completion of three large natural gas pipeline projects – Rockies Express, Midcontinent Express and Kinder Morgan Louisiana – strong performance from the Kinder Morgan Interstate Gas Transmission system and contributions from our newly acquired treating operations in the fourth quarter,” Kinder said.“Conversely, we fell short of our annual target due to in-service delays on the REX and MEP projects and ongoing weak economic conditions, which created a difficult business environment for our Texas Intrastate pipelines.” This segment reported fourth quarter segment earnings before DD&A and certain items of $226.0million, up 14 percent from $198.8 million for the same period last year.While the remainder of REX-East came online in November, a subsequent girth weld failure resulted in approximately 60 miles of the pipeline being shut down.A force majeure remains in effect on this portion of the pipeline and the impact on earnings in the fourth quarter was approximately $16 million.This was partially offset by a good performance from the previously noted and recently acquired natural gas treating assets. (more) KMP – 4Q Earnings Page 4 Segment transport volumes were up 14 percent for 2009 and 17 percent in the fourth quarter versus the previous comparable periods, and sales volumes on the Texas Intrastates declined 8 percent for the year and 7 percent in the quarter TheCO2 business generated full year segment earnings before DD&A and certain items of $796.4million, up almost 5 percent from $760.2 million in 2008, and approximately on target with its published annual budget of 5 percent growth.The annual KMPbudget, which was initially announced in November 2008, assumed an average West Texas Intermediate (WTI) crude oil price of $68 per barrel for the year.The average WTI crude oil price per barrel for 2009 was $61.80, compared to $99.65 for 2008. “Growth in this segment in 2009 over 2008 was spearheaded by an 8 percent increase in oil production at SACROC, a 6 percent increase in CO2 delivery volumes and a 13 percent increase in NGL sales volumes,” Kinder said.“This strong performance, along with reduced operating and capital costs, enabled this segment to overcome the significantly lower oil prices that impacted unhedged volumes in this segment during 2009.” The
